Citation Nr: 1420474	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for diabetes mellitus. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for diabetes mellitus.  He states his left knee disability (for which service connection has been granted) limited his activities and caused him to gain weight, and this resulted in diabetes.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2013).

The service treatment records disclose the Veteran weighed 191 pounds in November 1992, and weighed as much as 233 pounds in January 2002.  Glucose was 141 in June 2000 and a fasting blood sugar of 117 was recorded in April 2002, shortly before his discharge from service.  Private medical records show a diagnosis of diabetes mellitus in September 2010.  The Veteran has not been afforded a VA examination to discuss the etiology of diabetes mellitus.

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for diabetes mellitus prior to September 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  The RO should schedule an appropriate VA examination to determine the nature and etiology of diabetes mellitus.  All appropriate tests should be conducted.  The examiner is requested to provide an opinion concerning:

a. whether it is at least as likely as not (50 percent probability or higher) that the elevated fasting blood sugar present in service represented the onset of diabetes.  If this determination is negative, then the examiner should also address:
b. whether it is at least as likely as not (50 percent probability or higher) that the Veteran's diabetes manifested (i.e. required, at a minimum, a restricted diet) within one year of service (by June 2003).  If this determination is negative, then the examiner should also address
c. whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability caused his diabetes; and
d. whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability aggravated (permanently worsened) his diabetes.  The examiner should discuss whether any weight gain attributable to his left knee disability was a factor in his diabetes mellitus.  

The rationale for any opinion should be set forth.  The record should be made available to the examiner in conjunction with the examination.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



